In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1998 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MAURICE COLLINS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Central District of Illinois. 
            No. 14‐cr‐20032‐01 — Colin S. Bruce, Judge. 
                     ____________________ 

 ARGUED NOVEMBER 17, 2015 — DECIDED DECEMBER 12, 2017  
               ____________________ 

   Before  FLAUM,  EASTERBROOK,  and  HAMILTON,  Circuit 
Judges. 
    HAMILTON,  Circuit  Judge.  Maurice  Collins  pled  guilty  to 
distributing cocaine and at least 28 grams of crack cocaine in 
violation  of  21  U.S.C.  § 841(a)(1).  He  was  sentenced  to 
120 months  in  prison—the  statutory  minimum  in  light  of  a 
prior  felony  drug  conviction.  See  § 841(b)(1)(B).  On  appeal 
Collins challenges the district court’s decision at sentencing to 
2                                                         No. 15‐1998 

add to his Sentencing Guidelines calculation two offense lev‐
els under U.S.S.G. § 3B1.1(c) for his supervisory role in the of‐
fenses. While the guidelines have been advisory since United 
States v. Booker, 543 U.S. 220 (2005), this guideline decision had 
significant consequences under the terms of a statute that is 
mandatory, not advisory. The supervisory role enhancement 
disqualified  Collins  from  safety‐valve  relief  from  the  statu‐
tory minimum sentence. See 18 U.S.C. § 3553(f)(4). We gener‐
ally review a district court’s determinations on the guidelines 
for  aggravating  and  mitigating  roles  for  clear  error,  e.g., 
United  States  v.  Robertson,  662  F.3d  871,  876  (7th  Cir.  2011); 
United States v. Herrera, 878 F.2d 997, 1000 (7th Cir. 1989), but 
if the court acted on the basis of a misunderstanding  of the 
legal standard, we may need to remand for reconsideration 
under the proper legal standard. See Robertson, 662 F.3d at 876. 
    This is an atypical drug case in which the judge based the 
role enhancement for defendant Collins on a legal error. With‐
out any criminal organization or hierarchy, Collins’s isolated, 
one‐time request to another independent dealer to cover for 
him  on  a  sale  did  not  make  him  a  supervisor  or  manager 
within  the  meaning  of  the  guideline.  See  United  States  v. 
Figueroa, 682 F.3d 694, 697–98 (7th Cir. 2012); United States v. 
McGregor, 11 F.3d 1133, 1138–39 (2d Cir. 1993). We vacate the 
sentence and remand for resentencing. 
I.  Factual and Procedural Background 
    Over  several  months  in  2013  and  2014,  law  enforcement 
used a confidential source to carry out three controlled buys 
of powder cocaine and one of crack cocaine after contacting 
Collins. He was charged with distributing cocaine and crack 
cocaine. Two of the controlled buys were very simple: the con‐
fidential  source,  monitored  at  all  times  by  law  enforcement 
No. 15‐1998                                                          3

agents, called Collins to buy cocaine, arranged to meet him, 
and bought the requested cocaine from him. There was no in‐
dication that anyone else was involved in those buys, and they 
do not affect the supervisory role issue. 
   Our focus is on the other two controlled buys, which each 
involved one other person. At the time of the first, in Novem‐
ber 2013, Collins was out of town. He wanted to accommodate 
the confidential source’s request for one ounce of cocaine. He 
turned to a friend, Robert Palmer, apparently another street‐
level drug dealer. Palmer owed Collins an unspecified favor 
but  operated  independently  on  all  other  occasions.  On  this 
one occasion, Collins asked Palmer to do him a favor by pick‐
ing up the cocaine, delivering it to the confidential source, and 
accepting payment for him. In his recorded proffer interview, 
Collins said that Palmer helped him “just that one time”—“It 
was  a favor  for  a  favor.”  The  government  did  not  offer  evi‐
dence to contradict Collins’s account. 
    The last controlled buy occurred in April 2014. On that oc‐
casion, the source asked Collins for crack cocaine. Collins did 
not  sell  crack,  but  he  knew  someone  who  did.  He  sent  the 
source  to  another  dealer,  T.G.,  in  Danville,  Illinois.  Collins 
gave  the  confidential  source  the  address  and  driving  direc‐
tions to T.G.’s house, and the source bought crack from T.G. 
There is no evidence that Collins profited from the sale or re‐
ferral. 
   Collins pled guilty to all counts without a plea agreement. 
The  probation  officer  calculated  a  guideline  sentence  of 
120 months—the  statutory  minimum  under  21  U.S.C. 
§ 841(b)(1)(B).  Without  the  statutory  minimum,  Collins’s 
guideline  range  would  have  been  well  below  the  statutory 
minimum. 
4                                                      No. 15‐1998 

    The court’s calculation of Collins’s guideline offense level 
included a two‐level enhancement under U.S.S.G. § 3B1.1(c) 
because the court found that “the defendant was an organizer, 
leader, manager, or supervisor in any criminal activity … .” 
Under the statutory “safety valve,” a guideline adjustment for 
a supervisory role bars relief from a statutory mandatory min‐
imum sentence. See 18 U.S.C. § 3553(f)(4). The statutory pro‐
vision means that this supervisory role issue presents one of 
the  few  remaining  situations  after  Booker  where  a  guideline 
determination  produces  consequences  that  the  sentencing 
court does not have discretion to reject or modify. 
    The  probation  officer  recommended  a  two‐level  upward 
adjustment under § 3B1.1(c) because Collins “directed” both 
Palmer and T.G. to sell drugs to the confidential source. The 
probation officer also noted that Collins had given a safety‐
valve  proffer  interview,  but  that  the  case  agents  concluded 
that  Collins  had  provided  false  information  and  minimized 
his  actions.  Because  of  his  supervisory  role  and  dishonesty, 
the probation officer recommended that Collins was not eligi‐
ble for safety‐valve relief. If that is correct, the statutory man‐
datory  minimum  applies  and  is  also  the  guideline  sentence 
for Collins. 
    Collins objected to the role adjustment and denial of the 
safety valve. He argued that he did not “direct” either Palmer 
when he called upon him for a single favor or T.G. when he 
referred the confidential source to her on one occasion. These 
two incidents, he argued, were isolated and did not show that 
he  exercised  the  necessary  control  or  authority  over  either 
Palmer  or  T.G.  needed  for  the  role  adjustment.  Collins  said 
that he lacked an ongoing relationship with either of the two; 
that  neither  worked  for  him;  that  he  did  not  manage  any 
No. 15‐1998                                                         5

larger “scheme”; and that, with regard to the referral to T.G., 
no evidence indicated that he profited in any way. Collins de‐
scribed himself as merely a “one‐man show” and argued that 
§ 3B1.1(c) was not meant to cover acts like asking for an iso‐
lated favor or making a referral. 
    Regarding the sale with Palmer’s help, the government re‐
lied  on  language  from  cases  involving  the  supervision  of 
hired drug couriers, such as United States v. Bennett, 708 F.3d 
879, 892 (7th Cir. 2013), and United States v. Figueroa, 682 F.3d 
694, 697 (7th Cir. 2012). Under these cases, the government ar‐
gued, someone who tells another person to pick up drugs, to 
exchange the drugs for money, and to return the cash super‐
vises that other person. In the government’s view, Collins es‐
sentially admitted at his proffer interview that he supervised 
Palmer when he acknowledged: (1) asking Palmer to “go over 
there  and  serve  the  CI  for  me”;  (2) telling  Palmer  where  to 
pick up the drugs; and (3) having Palmer agree to turn over 
the money later. As to the transaction with T.G., the govern‐
ment argued that Collins’s guilty plea to distributing crack co‐
caine “through T.G.” also justified the role adjustment. 
    The district court agreed with the government and found 
that Collins’s one‐time help from Palmer supported the super‐
visory role adjustment. The court explained that it was wres‐
tling with two passages from this court’s decisions—one from 
Figueroa saying that “cases distinguish between ongoing su‐
pervision and merely asking a coconspirator on one occasion 
to  do  something,”  682 F.3d  at 698,  and  one  from  Bennett  as‐
signing  a  supervisory  role  to  someone  who  “told  his  drug 
courier … where to get the drugs and where to meet him to 
deliver the drugs and get paid,” 708 F.3d at 892 (internal quo‐
tation marks and alteration omitted). Following the language 
6                                                          No. 15‐1998 

in Bennett as more recent and “more instructive,” the district 
court  found  that  because  Collins  on  this  occasion  “told 
[Palmer]  where  to  go,  do  the  deal,  and  …  then  bring  the 
money back,” he was a manager or supervisor. The court also 
agreed with the government that Collins’s guilty plea to dis‐
tributing crack cocaine in the T.G. transaction provided an in‐
dependent  reason  to  apply the  role adjustment.  The district 
court sentenced Collins to the 120‐month statutory minimum. 
But the court added that if the role adjustment did not apply 
and if Collins were eligible for the safety valve, it “would not 
hesitate” to sentence Collins to fewer than 120 months. 
II.  Analysis 
    As  noted,  we  treat  application  of  aggravating  role  en‐
hancements as findings of fact that we review for clear error, 
e.g.,  United  States  v.  May,  748  F.3d  758,  760  (7th  Cir.  2014); 
United States v. Robertson, 662 F.3d 871, 876 (7th Cir. 2011), but 
review de novo a district judge’s interpretation of the Sentenc‐
ing Guidelines. The sentencing transcript shows there was no 
real disagreement about the actual facts here and that the dis‐
trict judge viewed the issue as a legal issue that required him 
to  navigate  between  our  opinions  in  Bennett  and  Figueroa. 
Sent. Tr. 23–24.  
    We  consider  first  the  sale  involving  Palmer.  The  judge 
acknowledged there was no “ongoing relationship” and that 
Collins “directed” Palmer on only this one occasion. Id. at 24. 
In cases involving couriers for ongoing drug‐trafficking oper‐
ations, we have routinely affirmed § 3B1.1 enhancements for 
those who supervise couriers and others. E.g., United States v. 
Figueroa, 682 F.3d 694, 697 (7th Cir. 2012) (enhancement ap‐
plies to “low‐level supervisors”); United States v. Fox, 548 F.3d 
No. 15‐1998                                                          7

523, 530–31 (7th Cir. 2008)  (enhancement  applied where de‐
fendant directed acquaintances to deliver his drugs on multi‐
ple  occasions);  United  States  v.  Howell,  527  F.3d  646,  649–51 
(7th Cir. 2008) (enhancement applied where defendant struc‐
tured transactions and paid assistant to be a “de facto body‐
guard, currency courier, and errand boy”).  
    These  problems  under  § 3B1.1  arise  with  seemingly  infi‐
nite  shadings.  The  text  of  the  guideline  and  its  application 
notes  provide  limited  guidance,  see,  e.g.,  United  States  v. 
Weaver,  716  F.3d  439,  442–44  (7th  Cir.  2013),  but  decades  of 
case law help illuminate when and how the guideline applies. 
In Weaver, for example, we found that some degree of control 
or authority is needed, and that “some hierarchy among those 
involved  in  the  criminal  activity  must  exist  to  qualify  a  de‐
fendant for an enhancement under § 3B1.1.” Id. at 444. 
    Several  cases  from  our  court  and  other  circuits  address 
variations  on  the  “one‐time”  argument  Collins  makes,  and 
they offer substantial support for his position. In Figueroa it‐
self,  the  defendant  was  a  middle  manager  for  a  substantial 
drug‐trafficking organization. (The shipment that ended with 
his arrest was 37 kilograms of heroin with a wholesale value 
of  up  to  $2.5  million.)  We  affirmed  a  supervisory  role  en‐
hancement for the defendant because he supervised the trip 
by the courier and his family, whose presence was supposed 
to make the trip look innocent. The defendant told the courier 
where  to  pick  up  the  drugs  in  Texas  and  where  to  deliver 
them in Chicago to be paid. 682 F.3d at 697. That was suffi‐
cient supervision to apply the role enhancement, we held. 
   In our opinion in Figueroa, however, we distinguished that 
case from cases much like this, explaining that cases applying 
§ 3B1.1  “distinguish  between  ongoing  supervision  and 
8                                                       No. 15‐1998 

merely  asking  a  coconspirator  on  one  occasion  to  do  some‐
thing.” Id. at 698, citing three cases that shed light on the issue 
in this case. 
    One was United States v. McGregor, 11 F.3d 1133, 1138–39 
(2d  Cir.  1993).  The  defendant  was,  like  Collins  here,  selling 
drugs  on  a  continuous  basis  but  was  essentially  a  one‐man 
operation. On one occasion, though, McGregor asked his wife 
to  hand  two  separate  packages  of  drugs  to  two  men  who 
would  come  to  their  home  and  to  accept  whatever  money 
they gave her. Id. at 1139. The district court found sufficient 
grounds to apply a § 3B1.1 enhancement, but the Second Cir‐
cuit reversed, calling it “an atypical case.” Id. The Second Cir‐
cuit wrote that in other cases applying the enhancement to su‐
pervision of a family member, “the level of supervision, par‐
ticipation,  and  management  was  more  extensive  and  ex‐
tended for a longer period of time … .” Id. The court summed 
up: “One isolated instance of a drug dealer husband asking 
his wife to assist him in a drug transaction is not the type of 
situation that section 3B1.1 was designed to reach.” Id. 
    McGregor was consistent with United States v. Mankiewicz, 
122 F.3d 399 (7th Cir. 1997), also cited in Figueroa, where we 
reversed a § 3B1.1 role enhancement for a defendant named 
Zawadzki. The enhancement had been based on one large de‐
livery of marijuana during which Zawadzki had asked his fa‐
ther to help unload and stack the bales and to accompany the 
(undercover)  buyer  to  the  motel  where  he  would  deal  with 
the main organizer of the operation. Id. at 406. There was no 
evidence that the younger Zawadzki received any extra share 
of the profits. Id. We reversed the enhancement, finding that 
Zawadzki’s directions to his father did not show a relation‐
ship that was “the sort of ‘real and direct influence, aimed at 
No. 15‐1998                                                          9

furthering the criminal activity,’ that the enhancement was in‐
tended  to  punish.”  Id.,  quoting  United  States  v.  Mustread,  42 
F.3d 1097, 1103 (7th Cir. 1994).  
    In  language  directly  applicable  here,  Mankiewicz  in  turn 
cited United States v. Brown, 944 F.2d 1377, 1380 (7th Cir. 1991), 
for the proposition that an “isolated incident of giving direc‐
tion to another does not warrant” the § 3B1.1 enhancement. 
122 F.3d at 406 n.4. In Brown, the government tried to support 
a role enhancement for one defendant because his home was 
used  as  a  site  to  unload  shipments  and  he  oversaw  the  un‐
loading of  one shipment. 944 F.2d at  1380. The  one isolated 
incident was not sufficient. Id. at 1381. We also held that the 
same defendant’s status as a distributor to downstream cus‐
tomers did not support the enhancement. Id.; see also United 
States v. Mustread, 42 F.3d at 1104–05 (district court erred by 
applying enhancement to “isolated incident” where another 
dealer’s courier once agreed to transport drugs for Mustread), 
citing Brown, 944 F.2d at 1380–81. 
     In Figueroa, we also cited United States v. Mitchell, 85 F.3d 
800, 812–14 (1st Cir. 1996), where the First Circuit affirmed a 
§ 3B1.1 enhancement and distinguished the Second Circuit’s 
decision  in  McGregor.  In  Mitchell,  the  defendant  had  con‐
spired  to  commit  arson  to  burn  a  building  where  he  and  a 
partner  ran  a  nightclub  that  city  authorities  had  ordered 
closed. Id. at 802, 813. Mitchell preferred insurance proceeds 
to  the  challenge  of  trying  to  fix  the  problems  and  making 
money  from  operating  the  club.  Mitchell  had  recruited  the 
man who actually set the fire, told him how to do it, and of‐
fered to pay him $11,000. Id. The First Circuit had no difficulty 
applying  the  enhancement  based  on  Mitchell’s  recruitment 
and direction of the man who actually set the fire. The First 
10                                                           No. 15‐1998 

Circuit explained that the dealer in McGregor had been deal‐
ing drugs  on an  ongoing basis  and sentenced on  that  basis. 
His wife’s isolated involvement on one occasion was distin‐
guishable from Mitchell’s role in recruiting and supervising 
the arsonist in a case focused on only that one‐time arson. Id. 
at 814. 
    Consistent with Mitchell and the First Circuit’s later opin‐
ion  in  United  States  v.  Cruz,  120  F.3d  1,  4  (1st  Cir.  1997)  (en 
banc), we do not believe there is a general, “one‐time excep‐
tion” for § 3B1.1 enhancements. See also, e.g., United States v. 
Adejumo, 772 F.3d 513, 537–38 (8th Cir. 2014); United States v. 
Salcido‐Corrales,  249  F.3d  1151,  1154  (9th  Cir.  2001).  At  the 
same time, our opinions in Figueroa, Weaver, Mankiewicz, and 
Brown signal that a criminal who operates on his own, not as 
part of any organization, need not receive the enhancement 
because of an isolated incident like Collins’s request to Palmer 
to cover for him on one sale while Collins was out of town. 
One doctor may cover one patient for another, or one lawyer 
may  cover one  case  for  another,  without  turning  one  into  a 
supervisor of the other. That logic applies to the unusual facts 
of  Collins’s  isolated  request  to  Palmer,  particularly  where 
Collins  did  not  exercise  any  degree  of  control  or  authority 
over Palmer in carrying out the sale. 
   The district court considered our opinion in Figueroa but 
seemed to view the “one occasion” comment as inconsistent 
with  and  apparently  superseded  by  language  in  our  later 
opinion in United States v. Bennett, 708 F.3d 879 (7th Cir. 2013). 
The  role  enhancement  was  applied  to  Bennett  based  on  his 
supervision  of  a  courier  who  transported  drugs  for  him  on 
multiple  occasions.  Id.  at  891–92.  We  said  that  Bennett,  like 
Figueroa, had told the courier where to get the drugs, where 
No. 15‐1998                                                         11

to deliver them, and where to get paid, and that was sufficient 
to support the role enhancement. Id. at 892. The case was even 
stronger against Bennett, for he had punished his courier for 
a mistake by forcing her to strip, beating her, and burning her 
with cigarettes and cigars. Id. That violent discipline implies 
a high level of control and authority that justifies a supervi‐
sory role enhancement. 
    We can understand how the district judge could have un‐
derstood some of the language in Figueroa and Bennett to sup‐
port the enhancement here. Collins did tell Palmer on the one 
occasion  where  to  pick  up  the  drugs  and  where  to  deliver 
them and pick up the money. But with the luxury, perhaps, of 
more  time  to  consider  a  broader  sweep  of  the  relevant  case 
law,  including  Weaver,  Mankiewicz,  and  Brown,  as  well  as 
McGregor and the “one occasion” point in Figueroa, we con‐
clude that it was a legal error to apply § 3B1.1 to the Palmer 
incident  here.  There  was  no  organization  or  hierarchy,  and 
there was just this one occasion involving Palmer, apparently 
as an equal rather than a subordinate, without Collins exer‐
cising control or authority over him. 
    We also disagree with the district court’s finding that Col‐
lins’s  role  in  the  single  transaction  with  T.G.  independently 
justified the role adjustment. We have held before that merely 
directing an interested buyer to a dealer is not sufficient for a 
§ 3B1.1 adjustment. United States v. Schuh, 289 F.3d 968, 971, 
973 (7th Cir. 2002) (enhancement did not apply to bar owner 
who “directed bar customers wanting drugs to the dealers” in 
the bar); see also United States v. Reneslacis, 349 F.3d 412, 417 
(7th Cir. 2003) (enhancement did not apply to defendant who 
received kickbacks for referring clients to source for fraudu‐
lent  resident‐alien  cards).  As  Collins  points  out,  there  is  no 
12                                                  No. 15‐1998 

evidence that he worked with T.G., set the price for the crack 
cocaine, or did anything other than refer his customer to T.G. 
on one occasion for a product he did not sell himself. Nor is 
there evidence that he was compensated for either the sale or 
the referral. Collins did not exercise control or authority over 
T.G. to warrant a supervisory role adjustment. 
   Collins’s guilty plea on the crack cocaine distribution does 
not change this analysis. Merely aiding or abetting the sale by 
T.G. and her boyfriend would have been legally sufficient to 
support the conviction, see 18 U.S.C. § 2, but these facts are 
not enough to support the supervisory role enhancement. 
    The  erroneous  application  of  the  supervisory  role  en‐
hancement  was  not  harmless.  It  disqualified  Collins  from 
safety‐valve relief, and we need not speculate whether the ad‐
justment actually affected the sentence. The judge explained 
that if the safety valve had applied, he would have imposed a 
lighter sentence. On remand the district court should decide 
whether Collins meets the other criteria for the safety valve, 
see 18 U.S.C. § 3553(f), and the court may need to decide other 
objections  to  the  guideline  calculation  that  were  rendered 
moot by the decision to deny the safety valve. 
   Accordingly,  while  Collins’s  convictions  stand,  his  sen‐
tence  is  VACATED  and  the  case  is  REMANDED  for  resen‐
tencing.